'ARR, J.
Epitomized Opinion
This was an action for personal injuries brought y Rothchild, a minor. The plaintiff was a pas-enger in an automobile which collided with another laehine on a highway near North Jackson, in Ma-oning county. The plaintiff filed his action against ie driver and owner of the car in which he was iding and also against the owner of the other car, laiming that they were jointly negligent. The ther one of the defendants, Joffin, filed an answer nd cross-petition. In his cross-petition he sought a recover from his co-defendant, McEwan, who e claimed was responsible for tRe accident, and gainst whom he asked judgment for $1200 for amages to his automobile and $5.000 for personal ijuries. A motion was made to strike the cross-etition of the co-defendant from the files upon tie ground that it would lead to a confusion of ¡sues. The motion was sustained by the trial aurt, and from which error was prosecuted to the lourt of Appeals. In sustaining the lower court, ie Court of Appeals held:
1. The owner of an automobile who has been ained with the owner or driver of another machine s defendant in an action for damages for injuries received by a passenger in one of these automobiles, as a result of a collision cannot under GC. 11317 file a counter-claim against his co-defendant and thus litigate his rights as against this party in such action.